Citation Nr: 1727476	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2002 to January 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded this matter in December 2014.  The case is again before the Board for adjudication.  The Board further notes the Veteran was scheduled for a Board hearing at the Lakewood, Colorado RO in January 2017.  On the day of his scheduled hearing, the Veteran asked to be rescheduled due to inclement weather.  Thereafter, in February 2017 the Veteran requested that his hearing be withdrawn.  Since that time, he has not again requested a hearing, and as such, his prior hearing request is deemed withdrawn.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran had at least 30 days of continuous qualifying active duty service from November 2002 to January 2003.
 
2.  The Veteran received an uncharacterized entry level separation due to his failure to satisfy the medical/physical procurement standards; hence, the Veteran's discharge was under other than dishonorable conditions.

3.  The Veteran's service treatment records show that he was separated from service due to issues with his now service-connected temporomandibular joint disease.



CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have been met.  38 U.S.C.A. §§ 3311 (West 2014); 38 C.F.R. §§  21.9520, 21.9640(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for his schooling.  At issue in this appeal is the Veteran's basic eligibility for Chapter 33 education benefits. 

A veteran may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she:  (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a). 

A veteran is also eligible for benefits under the Post-9/11 GI Bill if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

A plain reading of 38 C.F.R. § 21.9520(a)(1)-(4) clearly demonstrates that an honorable discharge from service is required for a veteran to establish eligibility for educational assistance under Chapter 33 unless he or she has completed 90 aggregate days of active service and is currently serving on active duty.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, the Board interprets the plain language of 38 C.F.R. § 21.9520(a) to not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii). 

In this case, the Muskogee Education Center denied the Veteran's claim because his character of discharge was listed as "uncharacterized."  An uncharacterized entry level separation is considered under conditions other than dishonorable.  38 C.F.R. § 3.12(k)(1) (2016).

As noted above, the regulations provide for basic eligibility for Chapter 33 benefits when the Veteran has at least 30 continuous days of service, and is discharged as a result of a service-connected disability under other than dishonorable conditions.  38 C.F.R. § 21.9520(b).  The Muskogee Education Center determined the Veteran was not discharged as a result of a service-connected disability, because his DD-214 Certificate of Release or Discharge from Active Duty states the reason for his separation was that he failed to meet the medical/physical procurement standards.  In this respect, the Muskogee Education Center stated the basis for the discharge "must be determined by Department of Defense (DoD)."  The Board disagrees.  The central fact that must be ascertained in this case is why the Veteran was unable to meet the medical/physical procurement standards required of him by the United States Air Force.  

Here, the Veteran's service treatment records clearly show he first developed temporomandibular problems during his period of active service.  Indeed, a December 2002 consultation report indicates this disability likely arose because of stress experienced during initial training.  In addition, the clinician who authored that report expressly found the Veteran's disability was not easily correctable.  Further, the clinician also indicated the Veteran would be unable to either perform his duties satisfactorily or participate in worldwide deployments as a result of this disability.  Critically, the Board notes that a service-member's ability to effectively engage in worldwide deployments and adequately perform his or her occupational duties is the central issue that must be resolved in any fitness for ongoing duty determination.  Shortly following his January 2003 separation, the RO awarded service connection for temporomandibular joint disease.  

Here, the discharge is uncharacterized, which is not synonymous with a dishonorable discharge, and service connection is in effect for the disorder that caused the discharge.  Service connection was granted effective from January 18, 2003, the day following the Veteran's separation from active duty.  In essence, despite the DOD's generalized narrative reason for separation, the Board finds the Veteran was discharged as a result of his service-connected temporomandibular joint disease.  It is clear from the record that there is no other reason for his discharge.  In sum, the record reflects that the Veteran is eligible for benefits because he served on active duty for a minimum of 30 continuous days, and, after completion of such service, was discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b).


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


